Case 2:20-cv-02086-PKH Document 15                   Filed 07/01/20 Page 1 of 1 PageID #: 107



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF ARKANSAS
                                   FORT SMITH DIVISION

LUCY J. DOOLEY                                                                            PLAINTIFF

v.                                      No. 2:20-cv-2086

DILLARD’S, INC.                                                                         DEFENDANT

                                            JUDGMENT

        Pursuant to the order entered in this case on this date, IT IS ORDERED AND ADJUDGED

that the parties are to submit this dispute to arbitration consistent with the terms of their arbitration

agreement. Plaintiff’s complaint is DISMISSED WITHOUT PREJUDICE.

        IT IS SO ADJUDGED this 1th day of July, 2020.


                                                                /s/P. K. Holmes, III
                                                                P.K. HOLMES, III
                                                                U.S. DISTRICT JUDGE
